Citation Nr: 1759608	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as a result of herbicide agent exposure, and including as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to January 1972, including service in the Republic of Vietnam from November 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran appeared at a hearing before a Hearing Officer at the RO.  A transcript of this hearing is associated with the claims file.

This case was previously before the Board in July 2015 and September 2016, when the Board remanded it for additional development.  The case is now assigned to the undersigned.

The Board notes that on his VA Form 9, Substantive Appeal, the Veteran requested a Travel Board hearing at the RO.  However, in January 2011, the Veteran changed his request to an RO hearing before a Decision Review Officer (DRO) in lieu of the Travel Board hearing he originally requested.  The Veteran appeared and testified at the DRO hearing in June 2011.  A copy of the transcript of this hearing is associated with the claims file.  


FINDING OF FACT

The Veteran's headache disability was not incurred in, aggravated by, or related to any event or injury in service and is not caused or aggravated by a service-connected disability.




CONCLUSION OF LAW

The criteria for service connection for a headache disability have not been met.     38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board").

VA has met its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.

Following the Board remand in July 2015, the Veteran underwent a VA examination in January 2016 for the Veteran's headache disability.  The Board then remanded the case in September 2016 to obtain an opinion as to direct service connection, which the VA examiner provided in October 2016 with deficiencies.  To cure the deficiencies, a Veterans Health Administration (VHA) medical opinion was obtained in June 2017.  Collectively, the January 2016 VA examination and the June 2017 opinion are adequate for evaluation purposes as they provide all the information necessary to adjudicate the claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board concludes there has been substantial compliance with the remand directives regarding the claim for service connection for headaches, including as secondary to a service-connected disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Migraine headaches are considered an organic disease of the nervous system, but headaches alone, are not.  See VBA Adj. Manual M21-1, III.iv.4.G.1.d.  Therefore, the Veteran's headaches, diagnosed here as tension headaches and sinus headaches, are not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a), so the presumptive service connection provisions do not apply.  

Moreover, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  Therefore, it is also inapplicable to the Veteran's non-migraine headache condition.

Certain disabilities associated with exposure to herbicide agents are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  38 U.S.C.      § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Here, the Veteran served in Vietnam from November 1969 to November 1970; therefore, he is presumed to have been exposed to herbicide agents during his service.  However, headaches are not included in the list of diseases entitled to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309(e).  This does not preclude a claimant from establishing entitlement to service connection for disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Veteran contends he is entitled to service connection for headaches that stem from exposure to herbicide agents while he was stationed in Vietnam, and secondarily to a service-connected disability (Informal Hearing Presentation dated May 29, 2015; July 22, 2016; February 13, 2017). 

For the direct service connection theory of entitlement, the record indicates the Veteran has a current disability of headaches as the January 2016 VA examiner diagnosed the Veteran with tension headaches and sinus headaches.  The Veteran also meets the second element of direct service connection as the Board concedes that based on the Veteran's statements, the Veteran began experiencing headaches in service, and that he has experienced headaches since service.  Additionally, he is presumed to have been exposed to herbicide agents.  The Veteran has also alleged that part of his duties in Vietnam required him to burn trash and feces.  The Veteran is competent to report the nature of his military duties, and there is no reason to doubt the credibility of his statements regarding what occurred in this regard during his service in Vietnam.  

The remaining direct service connection issue is whether the Veteran's headaches are etiologically related to service.  There are no competent medical opinions in the record establishing a nexus between the Veteran's current headaches and his service, to include his exposure to herbicide agents.  

On January 2016 VA examination, the examiner, Dr. J.G., provided an opinion that the Veteran's headaches were not caused or aggravated by an immune system deficiency.  As part of the rationale for this opinion, the examiner opined that the Veteran's headaches were the result of sinus pressure when his sinus condition is active.  The examiner noted that the Veteran was not currently on any treatment for chronic sinusitis or allergic rhinitis, which the examiner concluded implied his current symptoms were in remission.

Following an October 2016 VA examination, Dr. M.M. opined it is less likely than not that the Veteran's headaches diagnosed in the January 2016 VA examination had its onset in service or are directly related to any injury or event incurred in service, to include exposure to herbicide agents or exposure to burning trash and feces while in the Republic of Vietnam.  Dr. M.M. reasoned that there is no evidence of association between Agent Orange exposure and headaches and no proven association between burning trash and feces and headaches.  Dr. M.M. also stated there is no documentation of chronic headaches in the Veteran's service treatment records.  The Board affords little weight of probative value to this opinion as it did not consider the Veteran's lay statements regarding continuity of headaches since service.

In a June 2017 VHA opinion, a neurologist, Dr. M.R., indicated that he reviewed the Veteran's claims file, including his service and post-service treatment records, and January and October 2016 VA opinions.  He also indicated that he accepted as fact that the Veteran had been experiencing headaches that began in service and continued to the present.  Dr. M.R. opined there is not a 50 percent or greater probability that the Veteran's headaches are related to his service, to include from exposure to chemicals from burning trash and feces or exposure to herbicide agents.  In support of this opinion, Dr. M.R. stated there is no scientifically accepted causal link between headaches and exposure to herbicide agents, feces, or trash.  In addition, for exposure to Agent Orange specifically, Dr. M.R. cited to particular studies that found no potential linkage between Agent Orange exposure and headaches.  He also explained that there was no validated medical evidence that exposure to burning feces, trash, or herbicide agents caused chronic headaches.

The Board affords great probative weight to the opinion of Dr. M.R. as he provided detailed and sufficient rationale for his opinion, considered the Veteran's in-service exposures and his lay statements regarding experiencing headaches since service.  The Board also affords some probative weight to the January 2016 VA opinion.  Although this opinion was related to whether headaches were related to an immune system deficiency, in concluding that it was not so related, the examiner discussed an alternative etiology for the headache condition of it being related to the Veteran's sinus condition.  There is also no contrary competent opinion of record.

The Board has also considered the statements of the Veteran that his headaches are related to exposure to herbicide agents and burning feces and trash.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  However, where the determinative issue involves medical causation there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board notes the Veteran is competent to identify and explain the symptoms of his headaches, but the Veteran is not competent to opine as to the etiology of his headaches, as it is a complex medical question.  Therefore, the preponderance of the evidence is against the finding that the Veteran's headaches occurred in or are related to his service.

In regards to the Veteran's contention that he is entitled to service connection for headaches as secondary to a service-connected disability, the Veteran meets the first two elements of secondary service connection.  The Veteran has the current disability of headaches, and an August 2009 rating decision awarded service connection for tinnitus.  Therefore, the first two elements of the claim seeking service connection for headaches on a secondary basis are established.  

The key inquiry in this case is whether the Veteran's service-connected disability caused or aggravated the Veteran's headaches.  Here, neither the Veteran nor his representative has contended that his headaches are secondary to tinnitus.  In Informal Hearing Presentations dated in July 2016 and February 2017, the representative contended the Veteran's headaches are secondary to an immune system deficiency.  However, a September 2016 Board decision denied service connection for an immune system deficiency; therefore, the Veteran is precluded from establishing service connection for headaches as secondary to an immune system deficiency.  

In summary, the claim of service connection for headaches is denied based on consideration of direct and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

  
ORDER

Service connection for headaches, to include as a result of herbicide agent exposure, and including as secondary to service-connected disability, is denied.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


